Title: To Alexander Hamilton from James Blanchard, 29 February 1792
From: Blanchard, James
To: Hamilton, Alexander



sir
Norfolk Virginia February 29. 1792

When the Funding System was in agitation, those who were not in the paper Line was in hopes the President would not Sign the Bill. However he did. Still they were in hopes at next Session he would recommend some Sort of Justice to be done but they were disappointed. As soon as the session ended the Circular Letter No. 1, No. 2. and No. 3 was Sent to every State Society of Officers—and what has been said or done I have not heard—Except in Virginia.
This brought on an Enquiry, and recourse was had to the proceedings of Congress and the Secretaries Report.
The Officers of the virginia Line had a full meeting the 25th of October, but the business being new to the greatest part of them, they observed, they was Sensible they had been CHEATED but for what purpose, could not determine. It was without a doubt you was the Fomenter of the business—and your Rangers (so Called) had been in every Creek and Corner hunting up the defered debt—which was Supposed to be a Scheme of the concern (at some Subsequent Session to make them Six per Cents).
This has been Corroborated by the Mimorial Introduced by Mr. Fitzsimons—and Information Lately received from a member, to his Friends here in the paper Line, that you are bringing forward a plan to Fund the residue of the public debt (but to return) as all you have done, or Could possibly do, at Present in Sinking the Public debt, was a mere, bagatelle, and could be for no other purpose than a Cloak for private Speculation.
Therefore an application to the Present Ministry, was thought, would prove fruitless—and the only remedy would be a True Statement to the people from the Journals of Congress of the principles and Conduct of their representatives and if they see proper to Chuse others in their Stead perhaps, the next would be disinterested. This will be done in a pamphlet to Contain abt. 100. pages and as many Hand bills as are Necessary, adapted to the places where the Elections will be held—and placed in the Hands of those who wish for Other Members.
An Address will be presented to the President, Signed by a number of Officers, Soldiers, and private Gentlemen who he will remember—(the purport of it will be) that they are Sensible of the Injuries done them in the Funding Law—and this Silent digestion of one wrong has provoked a Second—but that they by no means regret their time and advances, as it answered so valuable a purpose—and they had the Honour of his example—but the heavy Taxes (that is Thought to be eclipsed) is every day visible—and an Incredible, debt is almost, all they have Left to bequeath to their Posterity—and will, hope the Additional bill may Subside for the present—as an Address will be Laid before the people of the United States on the subject at their Next Election—which he may have an Opportunity of seeing previous to the Circulation.
I am Sir—Your very humble servant
James Blanchard
Alexander Hamilton Esqr.
